Citation Nr: 1541412	
Decision Date: 09/25/15    Archive Date: 10/02/15

DOCKET NO.  12-07 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Purdum, Counsel





INTRODUCTION

The Veteran had active service from May 1966 to March 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims of entitlement to service connection for bilateral hearing loss and tinnitus.


FINDINGS OF FACT

1. The most probative evidence shows that the Veteran's bilateral hearing loss is not related to service or to an incident of service origin, to include in-service acoustic trauma, and was not manifest to a compensable degree within one year of separation from service.

2. The most probative evidence shows that the Veteran's tinnitus is not related to service or to an incident of service origin, to include in-service acoustic trauma.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2015).

2. Tinnitus was not incurred during active military service and is not presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Proper notice from VA must inform the claimant, prior to initial adjudication, of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1). The VCAA notice requirements apply to all five elements of a service connection claim:  (1) Veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted. Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In a pre-adjudication letter dated in January 2010, the RO informed the Veteran of its duty to assist him in substantiating his claims under the VCAA and the effect of this duty upon his claims. In addition, this letter also informed him of how disability ratings and effective dates are assigned. See Dingess, 19 Vet. App. at 484. The Veteran has not asserted any deficiencies in the notice provided. The Board thus finds that the duty to notify the Veteran has been satisfied.

The Board also finds that VA has satisfied its duty to assist the Veteran. VA has a duty to assist, to include procuring, or assisting a claimant in procuring, service treatment records and other pertinent treatment records, and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran's service treatment records and all identified and authorized post-service treatment records were obtained. There is no indication that there exist outstanding treatment records relevant to the Veteran's claims. The Veteran underwent VA audiological examination in May 2010. The Board finds that the resultant VA opinion is adequate, as such was made with review of the claims file and consideration of the Veteran's lay statements, contained a description of the history of the disability at issue, documented and considered the relevant medical facts and principles, and provided a sufficient etiological opinion. The Board thus finds that the duty to assist the Veteran has been satisfied.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection for a disability requires evidence of:  (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss and tinnitus, as organic diseases of the nervous system, are chronic diseases as listed under 38 C.F.R. § 3.309(a); therefore, the presumptive provisions of 38 C.F.R. § 3.309(a) and 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Chronic diseases are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, absent evidence to the contrary. 38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309(a). For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic diseases, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b). 

In making all determinations, the Board must fully consider the lay assertions of record. A layperson is competent to report on the onset and continuity of his current symptomatology. See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a claimant is competent to report on that of which he or she has personal knowledge). Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if:  (1) the layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection. Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss. Hensley v. Brown, 5 Vet. App. 155, 159 (1993). To establish service connection for hearing loss, the Veteran is not obliged to show that his hearing loss was present during active military service. However, if there is insufficient evidence to establish that a claimed chronic disability was present during service, the evidence must establish a nexus between his current disability and his in-service exposure to loud noise. Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

The Veteran, in his November 2009 claim, asserts that his current bilateral hearing loss and tinnitus are related to service on the basis that he worked on the flight line. The Veteran's service separation form, his DD Form 214, shows that his military occupational specialty was jet aircraft mechanic. The Veteran is competent to report the circumstances of his service and there is no evidence that he is not credible in this regard. Layno, 6 Vet. App. 465, 470. As such, noise exposure is consistent with the Veteran's service, and the Board concedes in-service acoustic trauma.

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 

Upon entry into service, on examination in April 1966, the Veteran presented with puretone thresholds, in decibels, in the right ear of 0 (15), -5 (5), -5 (5), -5 (5), -5 (0), 5 (15), and in the left ear of -5 (10), 0 (10), 0 (10), 0 (10), 5 (10), 10 (20), both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. The Veteran denied a history of hearing problems. 

On examination in March 1967, the Veteran presented with puretone thresholds, in decibels, in the right ear of -10 (5), -10 (0), -10 (0), -10 (0), -10 (-5), -10 (0), and in the left ear of -10 (5), -10 (0), -10 (0), -10 (0), -10 (-5), -5 (5), both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively.

On examination in April 1968, the Veteran presented with puretone thresholds, in decibels, in the right hear of -10, -10, -10, -10, -10, -10, bilaterally, measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. The Veteran denied a history of hearing problems.

Upon separation from service, on examination in December 1969, the Veteran presented with puretone thresholds, in decibels, in the right ear of 10, 10, 10, 10, 15, 15, and in the left ear of 0, 10, 10, 0, 15, 15, both measured at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, respectively. The Veteran denied a history of hearing problems.

On VA examination in May 2010, the Veteran reported his in-service occupation as aircraft maintenance and his post-service occupation as drill press operator. He reported in-service noise exposure to include exposure to firearms, the firing range, aircraft engines, and the flight line, with hearing protection. He denied in-service noise exposure without hearing protection. He reported post-service occupational and recreational noise exposure to include exposure to the firing range, with hearing protection; and occupational and recreational noise exposure to include exposure to firearms, the machine shop, power lawn mowers, weed eaters, and leaf blowers, without hearing protection. The Veteran reported the onset of his bilateral loss as 2006, and the onset of his tinnitus as 2008. 

On physical examination in May 2010, the Veteran presented with puretone thresholds, in decibels, in the right ear of 25, 20, 40, 65, 65, and in the left ear of 25, 25, 40, 55, 60, both measured at 500, 1000, 2000, 3000, and 4000 Hertz, respectively. Speech recognition ability was 88 percent in the right ear and 94 percent in the left ear. Based upon these results, there is evidence of an auditory threshold of 40 decibels or greater in at least one of the specified frequencies in each ear, and the Veteran's bilateral hearing loss meets the VA requirements for consideration as a disability. 38 C.F.R. § 3.385.

The examiner, in May 2010, opined that the Veteran's bilateral hearing loss and tinnitus are not related to his history of military noise exposure. He reasoned that once thresholds were adjusted for the change in calibration standards a comparison between enlistment and separation audiograms indicates no significant change in hearing for either ear during active duty service. He further reported that there is no known scientific basis for the delayed onset of noise induced hearing loss and cited the Institute of Medicine's 2005 study, "Noise and Military Service: Implications for Hearing Loss and Tinnitus." He reported that the Veteran denied any history of unprotected exposure to military noise but acknowledged significant
unprotected exposure to occupational and recreational noise after leaving
military service and concluded that it is much more likely that his current hearing loss and tinnitus are the result of these post-military exposures.

The May 2010 VA opinion was based on a review of the claims file and the examiner offered a reasonable medical basis for his conclusion. Absent probative evidence to the contrary, the Board is not in a position to further question the opinion. See Colvin v. Derwinski, 1 Vet. App. 171 (1991). 

In this case, there is no probative evidence of record to support the conclusion that the Veteran's bilateral hearing loss or tinnitus are related to his conceded in-service acoustic trauma, or that bilateral hearing loss was manifest to a compensable degree within one year of active service. The Veteran has not asserted that he experienced bilateral hearing loss or tinnitus within one year of separation from service or from the time of separation from service to the present. 38 C.F.R. § 3.307, 3.309; Walker, 708 F.3d 1331. Further, there is no indication that the Veteran has the requisite skill or training to determine that his bilateral hearing loss and tinnitus are related to his in-service acoustic trauma. Although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, his is not competent to provide evidence as to more complex medical questions. See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007). Thus, the Board finds that the Veteran's lay assertions, no matter how sincere, are not competent or sufficient and are not probative evidence in the present case.




(Continued on the next page)
Thus, the probative evidence of record is against the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus. As such, the benefit of the doubt doctrine is not applicable and the claims must be denied. 38 U.S.C.A.       § 5107; see also Gilbert, 1 Vet. App. 49, 53.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.





____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


